ON SUGGESTION OF ERROR.
The suggestion of error raises the point that subsequent to the final decree under the original bill, part of the property involved was sold by J.H. Wilkinson and Wife to certain grantees. Code 1942, Section 1392. It is now for the first time argued that our judgment should not encompass these grantees, at least one of whom purchased part of the lands after such decree and prior to the petition of defendants for rehearing.
The contention was not assigned, presented or argued upon the appeal. H.E. Wilkinson and Wife, grantees in one of such deeds, were parties to the suit upon appeal. It was said in State ex rel. Suddoth v. Tann, 172 Miss. 162, *Page 281
158 So. 177, 159 So. 539, 540: "It is a rule of practice in nearly all appellate tribunals, and certainly so in this court, that a point not argued at all is to be taken as waived." (Citing authorities.) We must therefore forbear now to consider the contention.
Under the circumstances, we need not examine the effect, upon the issue of good faith, of the lis pendens notice filed prior to both deeds.
Overruled.